—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Rappaport, J.), dated January 29, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
A defendant, as an out-of-possession owner, may be liable for violation of certain provisions of the Administrative Code of the City of New York, where, as here, it retained a right to reenter (see, Guzman v Haven Plaza Hous. Dev. Fund Co., 69 NY2d 559). Here, however, the defendant established that the violations in question were not a proximate cause of the *366plaintiffs injuries. As the plaintiff failed to raise a triable issue of fact in that regard, the defendant’s motion for summary judgment was properly granted (see, Hotzoglou v Hotzoglou, 221 AD2d 594; Portilla v Rodriguez, 179 AD2d 631). Santucci, J. P., Friedmann, McGinity and Smith, JJ., concur.